DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, the claim in the clause beginning with “the first nodal plane” refers to “the first surface” and again refers to “the first surface” in the clause following.  There is “a first annular surface” established previously, but it is unclear if “the first surface” and “the first annular surface of the ultrasonic head” are the same surface in the claims.  For the purposes of examination they will be construed as the referring to the same surface.
Claims 2-12 depend upon claim 1 and are therefore also rejected.
With regards to claim 7, the claim recites a second annular surface of the ring seal without proper antecedent basis claiming “in contact with second 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-6, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Allan et al. (Pub No 2006/0165832).
With regards to claim 1, Allan teaches an ultrasonic device for a polymer extruder (Abstract) comprising a chamber (58) configured to retain a melted 
With regards to claim 4, Allan teaches that the proximal portion is the sonotrode (Fig. 5).
With regards to claim 5, Allan teaches a distal portion with a smaller diameter than the proximal portion (Fig. 5).
With regards to claim 6, Allan as applied to claim 1 above teaches a first annular surface located between the two ends of the ultrasonic device (Fig. 5).
With regards to claim 11, Allan teaches a plurality of connectors (36) between the horizontal portion of the clamp and the body containing the chamber (Fig. 5).
With regards to claim 12, the claim recites a limitation of the manner in which the device is used rather than a structural limitation of the device itself.  The claim is not interpreted to impart any particular structure as discussed in MPEP 2114.


Claim(s) 1, 4-6, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Jameson et al. (PN 6010592).
With regards to claim 1, Jameson teaches an ultrasonic device for a polymer extruder (Abstract) comprising a chamber capable of working upon molten pressurized liquid (Abstract) comprising an inlet bore operatively connected to a source of pressurized liquid (col 2 ln 10-32) such as molten polymer (col 5 ln 18-30), an outlet bore configured to extrude the molten polymer and a sonotrode housing bore (Fig. 1).  Jameson teaches an ultrasonic head (116) comprising a distal portion (120) substantially defined by the at least one sonotrode and disposed within the chamber through the sonotrode housing bore and projecting in cantilever into the chamber (Fig. 1) and a proximal portion (118) separated from the distal portion by a first nodal plane (Bottom of flange or collar 148).  Jameson teaches that the distal portion remains in the chamber with the liquid and the proximal portion remains on the outside of the chamber and in connection with each other (Fig. 1).  Jameson teaches that the proximal portion comprises at least one second nodal plane (upper surface of flange or collar 148) disposed away from and parallel to the first nodal plane (Fig. 1).  Jameson teaches a ring seal (126) disposed in contact with the ultrasonic head and coincident with the first nodal plane and along with the threaded cap and sonotrode flange seals the chamber (Fig. 1).  Jameson teaches as discussed above that the first nodal plane is coplanar with an annular surface of the ultrasonic head (lower collar surface) and that an annular surface of the ring seal is disposed parallel to the first annular surface of the ultrasonic head (Fig. 1).  
With regards to claim 4, Jameson teaches that the proximal portion is the sonotrode (Fig. 1).
With regards to claim 5, Jameson teaches that the distal portion comprises a smaller diameter than the proximal portion (Fig. 1).
With regards to claim 6, Jameson as discussed in the rejection of claim 1 above comprises a first annular surface between the smaller diameter distal portion and the proximal portion (Fig 1).
With regards to claim 11, Jameson teaches that the pressure device comprises threaded teeth connected on one end to the anchoring device and on another end to the body containing the chamber with matching threads (Fig. 1).
With regards to claim 12, the claim recites a limitation of the manner in which the device is used rather than a structural limitation of the device itself.  The claim is not interpreted to impart any particular structure as discussed in MPEP 2114.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jameson et al. (PN 6010592) as applied to claim 1 above, and further in view of Le Penven et al. (PN 4382535).
With regards to claims 2 and 3, Jameson as applied to claim 1 above teaches a sonotrode in a secured frame for working upon a material, but does not explicitly teach including an ultrasonic amplifier in the sonotrode.
Le Penven in a similar field of endeavor (Abstract, Fig. 1, 2) teaches that it was known in the art at the time the invention was effectively filed to utilize an ultrasonic amplifier in line with a sonotrode between the proximal and distal portions (Fig. 1, 2, col 3 ln 28-57) which ensures good transmission of energy.  It would have been obvious to one of ordinary skill to utilize a similar ultrasonic amplifier in the device of Jameson as both relate to sonotrodes secured in a frame to work upon material presenting a reasonable expectation of success, and doing so ensures good transmission of energy as discussed in Le Penven.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allan et al. (Pub No 2006/0165832) as applied to claim 1 above, and further in view of Le Penven et al. (PN 4382535).
With regards to claims 2 and 3, Allan as applied to claim 1 above teaches a sonotrode in a secured frame for working upon a material, but does not explicitly teach including an ultrasonic amplifier in the sonotrode.
Le Penven in a similar field of endeavor (Abstract, Fig. 1, 2) teaches that it was known in the art at the time the invention was effectively filed to utilize an ultrasonic amplifier in line with a sonotrode between the proximal and distal portions (Fig. 1, 2, col 3 ln 28-57) which ensures good transmission of energy.  It would have been obvious to one of ordinary skill to utilize a similar ultrasonic .

Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allan et al. (Pub No 2006/0165832) as applied to claim 1 above, and further in view of Vogler et al. (Pub No 2013/0008132).
With regards to claim 7, Allan teaches an alternative embodiment to the use of the ring seal (40) seen in Figure 5 such as the use of a flanged or collared sonotrode as seen in Fig. 8 (¶ 0072); however, Allan does not demonstrate the use of the collared sonotrode in the device prompting one of ordinary skill to look to related art for implementation of a collared sonotrode with metal seals which engage the flange as taught by Allan.
Vogler teaches a similar device of a sonotrode with a collar or flange to be secured in a sealing arrangement (Abstract, Fig. 5, Fig. 9).  Vogler teaches providing a housing with an annular surface below the flange which itself is an annular surface and providing a ring seal (42) comprising a tubular body in contact with a first annular surface of the ultrasonic head and a third annular surface of the body containing the sonotrode (Fig. 9).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize the similar sealing arrangement of the flanged sonotrode of Vogler in the device of Allan as both relate to a collared sonotrode secured in a chamber 
With regards to claim 8, Vogler teaches as seen in Fig. 9 that the sonotrode is precisely positioned.
With regards to claim 9, Vogler does not teach a specific material for the seals; however, Allan teaches using metallic seals (¶ 0072).
With regards to claim 10, Vogler teaches that the seal encompasses the distal portion of the sonotrode (Fig. 9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516. The examiner can normally be reached Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/GALEN H HAUTH/Primary Examiner, Art Unit 1742